DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed on 12/29/2020 have been considered. Claims 1, 11 and 18 have been amended. Claims 18-20 are cancelled. Claims 1-17 and 21 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (PGPub. 2006/0174416) in view of Blazar (US Pat. No. 10,058,190).
With regard to Claim 1:
Wu discloses: An inflatable device (2) for transferring or positioning a person on a support surface, comprising: a top sheet (201) and a bottom sheet (202) defining a cavity (21) having a first peripheral edge and a second peripheral edge opposite the first peripheral edge and configured to be inflated such that the top sheet forms a top wall of the cavity and the bottom sheet forms a bottom wall of the cavity; a cavity junction portion where the top sheet and bottom sheet are unconnected to form an opening (264) configured to allow air flow from the second cavity into the first cavity ([0020, 0022]); a first port (22) having a first opening in fluid communication with the first cavity and configured to provide passage of air into the first cavity ([0016-0017]); and a second port (24, 241) having a second opening in fluid communication with the second cavity and configured to provide passage of air into the second cavity ([0018]); wherein the device is configured to be inflated in a first configuration wherein the first cavity is inflated and the second cavity is not inflated by coupling an air output to the first port; and wherein the device is configured to be inflated in a second configuration wherein the first cavity and the second cavity are both inflated by coupling an air output to the second port (Figs. 2-3; [0021, 0024]).
However, Wu does not explicitly disclose: a cavity junction extending from the first peripheral edge to the second peripheral edge of the cavity and formed by directly connecting the top sheet to the bottom sheet.
Nevertheless, Blazar teaches an air-foam mattress comprising a divider (55) directly attached to a top sheet and bottom sheet of the mattress and spanning from one peripheral edge of the mattress to the 
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the length and size of Ref 210 of Wu such that it extends from one end of the mattress to the other while attaching directly to the top and bottom sheets, as taught by Blazar, such that the combination yields: “a cavity junction extending from the first peripheral edge to the second peripheral edge of the cavity and formed by directly connecting the top sheet to the bottom sheet” for the purpose of yielding the predictable result of multiple fully-sealed individually-adjustable inflatable chambers within a single mattress, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
With regard to Claim 11:
Wu discloses: A method of inflating an inflatable device (2) for transferring or positioning a patient on a support surface, the method comprising: placing an inflatable device on a support surface (it is inherent to use the bed of Wu on a support surface such as a floor, table, or conventional mattress, see MPEP 2112.02); positioning a patient on the inflatable device; and coupling an air output to one of a first port (22) or a second port (24) to inflate at least a portion of the inflatable device ([0016-portion where the top sheet and bottom sheet are unconnected to form an opening (264) configured to allow air flow from the second cavity into the first cavity; wherein coupling the air output to the first port inflates the first cavity such that the second cavity is not inflated and wherein coupling the air output to the second port inflates the first cavity and the second cavity (Figs. 2-3; [0021, 0024]).
However, Wu does not explicitly disclose: wherein a cavity junction extends from a first peripheral edge of the inflatable device to a second peripheral edge of the inflatable device and separates the first cavity from the second cavity, wherein the cavity is formed by directly connecting the top sheet to the bottom sheet.
Nevertheless, Blazar teaches an air-foam mattress comprising a divider (55) directly attached to a top sheet and bottom sheet of the mattress and spanning from one peripheral edge of the mattress to the other peripheral edge of the mattress (Fig. 1; Col 6 line 52-58), for the purpose of completely separating the mattress into two air chambers.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the length and size of Ref 210 of Wu such that it extends from one end of the mattress to the other and directly attaches to the bottom and top sheet of the mattress, as taught by Blazar such that the combination yields: “wherein a cavity junction extends from a first peripheral edge of the inflatable device to a second peripheral edge of the inflatable device and separates the first cavity from the second cavity, wherein the cavity is formed by directly connecting the top sheet to the bottom sheet” for the purpose of yielding the predictable result of multiple fully-sealed individually-adjustable inflatable chambers within a single mattress, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
With regard to Claim 21:
Wu discloses: An inflatable device (2) for transferring or positioning a person on a support surface, comprising: a top sheet (201) and a bottom sheet (202) defining a cavity (21) configured to be inflated such that the top sheet forms a top wall of the cavity and the bottom sheet forms a bottom wall of the cavity; the cavity having a first peripheral side edge, a second peripheral side edge opposite the first peripheral edge, a head edge between the first peripheral side edge and the second peripheral a portion where the top sheet and bottom sheet are unconnected to form an opening in the cavity junction
However Wu does not explicitly disclose: a cavity junction formed by directly connecting the top sheet to the bottom sheet…the cavity junction extending from the first peripheral side edge to the second peripheral side edge of the cavity and connecting the top sheet and the bottom sheet.
Nevertheless, Blazar teaches an air-foam mattress comprising a divider (55) directly attached to a top sheet and bottom sheet of the mattress and spanning from one peripheral edge of the mattress to the other peripheral edge of the mattress (Fig. 1; Col 6 line 52-58), for the purpose of completely separating the mattress into two air chambers.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the length and size of Ref 210 of Wu such that it extends from one end of the mattress to the other and directly attaches to the bottom and top sheet of the mattress, as taught by Blazar such that the combination yields: “a cavity junction formed by directly connecting the top sheet to the bottom sheet…the cavity junction extending from the first peripheral side edge to the second peripheral side edge of the cavity and connecting the top sheet and the bottom sheet” for the purpose of yielding the predictable result of multiple fully-sealed individually-adjustable inflatable chambers within a single mattress, and since such a modification would have involved a mere change in the size of a component. A change in size is generally .
Claims 3-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Blazar, and further in view of Rigoni (PGPub. 2017/0216117).
With regard to Claim 3:
Wu (as modified above) discloses the invention as described above.
However, Wu (as modified above) does not explicitly disclose: further comprising a pocket having an entrance opening in fluid communication with the first port, wherein the pocket acts as a selective valve for allowing the passage of air between the first port and the first cavity.
Nevertheless, Rigoni teaches an inflatable device (20) comprising an inflatable cavity (31), a port (80), and an L-shaped pocket (85) that acts as a selective valve having at least two branches (89) with an exit opening (87) on each branch and an entrance opening (86) in fluid communication with the port and cavity (Figs. 3-4; [0111]), for the purpose of allowing a passage of air between the port and the cavity ([0111]).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have substituted the valves (Ref 22, 24, 27) of Wu (as modified above) with the selective valve pocket of Rigoni such that the modification yields: “further comprising a pocket having an entrance opening in fluid communication 
With regard to Claim 4:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: wherein the pocket comprises an exit opening (Rigoni: Ref 87) for the passage of air from the pocket to the first cavity (Rigoni: Figs. 3-4; [0111]).
With regard to Claim 5:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: wherein the pocket is substantially L-shaped, and further comprises at least two branches (Rigoni: Figs. 3-4; [0111]).
With regard to Claim 6:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: wherein each branch carries an exit opening (Rigoni: Ref 87) at a distal end thereof (Rigoni: Figs. 3-4; [0111]).
With regard to Claim 7:
Wu (as modified above) discloses the invention as described above.
However, Wu (as modified above) does not explicitly disclose: further comprising a passage pocket having an entrance opening in fluid communication with the opening in the cavity junction, wherein the passage pocket acts a selective valve for allowing the passage of air between the second cavity and the first cavity.
Nevertheless, Rigoni teaches an inflatable device (20) comprising an inflatable cavity (31), a port (80), and an L-shaped pocket (85) that acts as a selective valve having at least two branches with an exit opening (87) on each branch and an entrance opening (86) in fluid communication with the port and cavity (Figs. 3-4; [0111]), for the purpose of allowing a passage of air between the port and the cavity ([0111]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have substituted the valves (Ref 22, 24, 27) of Wu (as modified above) with the selective valve pocket of Rigoni such that the modification yields: “further comprising a passage pocket having an entrance opening in fluid communication with the opening in the cavity junction, wherein the passage pocket acts a selective valve for allowing the passage of air between the second cavity and the first cavity”, for the purpose of effectively allowing a passage of air between the port and the cavity via a selective valve.
With regard to Claim 8:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: wherein the passage pocket comprises at least one exit opening (Rigoni: Ref 87) for the passage of air from the pocket to the first cavity (Rigoni: Figs. 3-4; [0111]).
With regard to Claim 9:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: wherein the passage pocket is substantially L-shaped, and further comprises at least two branches (Rigoni: Ref 89), each branch carrying one of the at least one exit opening (Rigoni: Ref 87) at a distal end thereof (Rigoni: Figs. 3-4; [0111]).
With regard to Claim 10:
Wu (as modified above) discloses the invention as described above.
However, Wu (as modified above) does not explicitly disclose: wherein the passage pocket is configured to take on a compressed configuration when air is being delivered through the first port, to prevent air from passing through the opening in the cavity junction into the second cavity and thereby inflate the device in the first configuration, and is configured to take on an open configuration when air is being delivered 
Nevertheless, Rigoni teaches an inflatable device (20) comprising an inflatable cavity (31), a port (80), and an L-shaped pocket (85) that acts as a selective valve by compressing to prevent reverse airflow into the port (Figs. 3-4; [0111]), for the purpose of allowing a passage of air between the port and the cavity ([0111]).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have substituted the valves (Ref 22, 24, 27) of Wu (as modified above) with the selective valve pocket of Rigoni such that the modification yields: “wherein the passage pocket is configured to take on a compressed configuration when air is being delivered through the first port, to prevent air from passing through the opening in the cavity junction into the second cavity and thereby inflate the device in the first configuration, and is configured to take on an open configuration when air is being delivered through the second port, to allow air to pass from the second cavity into the first cavity through the passage pocket and thereby inflate the device in the second configuration”, for the purpose of effectively allowing airflow between the port and the cavity via one direction and preventing airflow in the reverse direction.
With regard to Claim 13:
Wu (as modified above) discloses the invention as described above.
However, Wu (as modified above) does not explicitly disclose: wherein the inflatable device further comprises a passage pocket having an entrance opening in fluid communication with an opening in a cavity junction between the first cavity and the second cavity, wherein the passage pocket acts a selective valve for allowing the passage of air between the second cavity and the first cavity.
Nevertheless, Rigoni teaches an inflatable device (20) comprising an inflatable cavity (31), a port (80), and an L-shaped pocket (85) that acts as a selective valve having at least two branches with an exit opening (87) on each branch and an entrance opening (86) in fluid communication with the port and cavity (Figs. 3-4; [0111]), for the purpose of allowing a passage of air between the port and the cavity ([0111]).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have substituted the valves (Ref 22, 24, 27) of Wu (as modified above) with the selective valve pocket of Rigoni such that the modification yields: “wherein the inflatable device further comprises a passage pocket having an entrance opening in fluid communication with an opening in a cavity junction between the first cavity and the second cavity, wherein the passage pocket acts a selective valve for allowing the passage of air between the 
With regard to Claim 14:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: further comprising: coupling the air output to the first port; delivering air through the first port, causing the passage pocket to take on a compressed configuration thereby preventing air from passing from the first cavity into the second cavity; and inflating the first cavity (the modification of Wu with Rigoni would read on this limitation).
With regard to Claim 15:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu discloses: further comprising securing a portion of the device comprising the uninflated second cavity in a stowed position (the device of Wu is capable of being deflated and rolled up or folded for storage or stowing purposes).
With regard to Claim 16:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu (as modified above) discloses: further comprising: coupling the air output to the second port; delivering air through the 
With regard to Claim 17:
Wu (as modified above) discloses the invention as described above.
Furthermore, Wu discloses: further comprising using the inflatable device with the inflated first cavity for positioning the patient on the support surface and using the inflatable device with the inflated first and second cavities for transferring the patient from the support surface to a second support surface (it is inherent to use the invention Wu in this manner due to the inflatable nature of the device, see MPEP 2112.02).
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Wu and Blazar does not read on the amended independent claims, specifically the limitation that “a cavity junction formed by directly connecting the top sheet to the bottom sheet, the cavity junction comprising a portion where the top sheet and bottom sheet are unconnected to form an opening in the cavity junction”. Examiner respectfully disagrees. While Wu does not disclose a junction/border/divider that is of large not read the ‘unconnected portion’ limitation but Examiner remains confused on how this is possible. ‘A portion where two structures are unconnected to form an opening’ is a very standard bare-bones definition of a hole. 
Thus in conclusion Wu in view of Blazar reads on each and every limitation of Claims 1, 11, and 21. Therefore the rejections of Claims 1-17 and 21 remain valid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673